Citation Nr: 1138061	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  05-30 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to May 26, 2010.

2.  Entitlement to an evaluation in excess of 70 percent for service-connected PTSD effective May 26, 2010.


REPRESENTATION

Veteran represented by:	V.A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from August 1963 to April 1968 and from June 1971 to September 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April and July 2005 rating decisions.  In the April 2005 rating decision, the RO granted service connection for PTSD, effective November 1, 2001.  It assigned a noncompensable evaluation pending a VA examination.  In the July 2005 rating decision, the RO assigned a 50 percent evaluation for PTSD and determined that the appropriate effective date for the award of service connection for PTSD was October 10, 2001.  The Veteran appealed both the evaluation and the effective date assigned.  The effective date issue is no longer before the Board, as it was adjudicated in a March 2010 Board decision.  The Board notes that in June 2010, the Veteran's attorney withdrew the April 2010 motion for reconsideration of that issue. 

In March 2010, the Board remanded the matter of entitlement to an initial evaluation in excess of 50 percent for service-connected PTSD to the RO for further development of the evidence.  In a January 2011 rating decision, the RO assigned a 70 percent evaluation for PTSD effective May 26, 2010.  Although each increase represents a grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter continues before the Board.


FINDINGS OF FACT

1.  Prior to May 26, 2010, the Veteran's service-connected PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood and the consistent use of psychotropic medication to control symptoms.

2.  Effective May 26, 2010, the Veteran's service-connected PTSD has been manifested by no more than occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood; his symptoms include guardedness and paranoia.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 50 percent for the Veteran's service-connected PTSD have not been met for the period before May 26, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for entitlement to a disability evaluation in excess of 70 percent for the Veteran's service-connected PTSD have not been met effective May 26, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2002 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, notice consistent with the Court's holding in Dingess was provided in May 2006.  Any defect as to the timing of this notice was cured because the RO readjudicated the claim on several occasions to include in the January 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and VA clinical records.  The Veteran was also afforded comprehensive psychiatric examinations in furtherance of the claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating due to individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's service-connected PTSD has been rated 50 percent disabling prior to May 26, 2010 and 70 percent disabling effective May 26, 2010.  

Under this diagnostic code, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores of 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

Before May 26, 2010

A September 2001 VA nursing note reflects that the Veteran was admitted due to complaints of depression and homicidal ideation toward his wife because she was attempting to restrict his access to their children.  On examination the day after admission, the Veteran was described as fully oriented, pleasant, cooperative, and well groomed.  His speech was coherent, and his memory was intact.  There were no delusions or hallucinations.  There was no suicidal ideation.  Insight and judgment were fair.  The examiner observed some psychomotor slowing.  The Veteran was depressed with an affect that was congruent to his mood.  The Veteran admitted homicidal ideation concerning his wife but denied a specific plan.  The diagnosis was PTSD by history, cocaine dependence in full sustained remission, and depressive disorder not otherwise specified, and rule out major depressive disorder versus adjustment disorder with depressed mood.  A GAF of 30 was assessed.  

The Veteran was again admitted to a VA facility in October 2001.  The discharge diagnosis was of PTSD and depression.  A GAF of 60 was assessed.  Apparently, during the hospitalization, the Veteran's overall psychiatric status improved.

A July 2003 VA progress note indicated that the Veteran used valium for sleep.  He denied psychotic as well as manic symptoms.  He denied both suicidal ideation and homicidal ideation.  He was taking medication as prescribed.  The examiner commented that the Veteran was fully oriented, cooperative, and pleasant.  He was less suspicious than he had been in the past.  Eye contact was good, and thoughts were well organized.  There were no hallucinations.  Insight and judgment were not impaired.  Mood and affect were euthemic.  The diagnosis was of severe PTSD, atypical psychosis, dysthymia, and alcohol dependence in full sustained remission.  A similar report dated in September 2004 is present in the claims file.  

In February 2005, during VA treatment, the Veteran indicated that he was feeling good.  He was exercising and was able to reduce some of his psychotropic medications.  He denied psychotic symptoms as well as manic symptoms.  He denied homicidal and suicidal ideation.  He was compliant with medication and denied drinking as well as illegal drug use.  The examiner noted that the Veteran was fully oriented, appropriately dressed, and cooperative.  Eye contact was good.  Speech was normal, and his thoughts were organized.  No hallucinations were elicited.  Insight and judgment were not impaired.  Mood and affect were euthemic.  The examiner diagnosed severe PTSD, atypical psychosis, dysthymia, and alcohol abuse in full sustained remission.  

In May 2005, the Veteran was afforded a fee-basis psychiatric examination.  The examiner commented on the Veteran's previous psychiatric hospitalizations as well as ongoing VA outpatient psychiatric treatment since 1991.  He had been taking psychotropic medication for many years.  The examiner indicated that the Veteran displayed extreme psychomotor agitation.  His speech was guarded, and he only responded with one-word answers if at all.  The Veteran was agitated.  His mood was irritable.  There appeared to be impairment in memory.  The Veteran denied hallucinations, but the examiner commented that there was a strong element of paranoia.  There were elements of entitlement and grandiosity.  The Veteran was fully oriented, and his insight and judgment were characterized as fair.  The examiner diagnosed chronic PTSD.  She assigned a GAF score of 50 and opined that the Veteran was competent to handle his own affairs.  

In January 2006, the Veteran reported increased depression as well as greater sleep and appetite disturbances.  He was experiencing anhedonia and loss of motivation.  He was becoming increasingly isolated.  Objectively, the Veteran appeared guarded but cooperative.  Thoughts were rational and goal directed, and there was no indication of overt psychosis.  The Veteran's mood was depressed with a blunted affect.  There was no apparent homicidal or suicidal ideation.  Judgment and insight were intact.  Chronic PTSD was assessed.

A review of the evidence prior to May 26, 2010 reflects that a 70 percent rating is not warranted, as most of the symptoms associated with a 70 percent evaluation are absent.  Namely, suicidal ideation, obsessional rituals, abnormal speech, near continuous panic, depression limiting the ability to function, impaired impulse control, spacial disorientation, neglect of personal appearance are not shown before May 26, 2010.  Furthermore, there is no definitive information concerning an inability to adapt to stressful circumstances or an inability to establish and maintain effective relationships.  The lack of the foregoing symptoms militates against the assignment of a 70 percent rating at any time before May 26, 2010.  38 C.F.R. § 4.130, Diagnostic Code 9411; Fenderson, supra.

A TDIU was granted effective December 10, 2002.  As such, the matter of TDIU need only be considered from January 10, 2001, the effective date of service connection for PTSD, and December 9, 2002, the day before the TDIU became effective.  The Board finds that a claim for a TDIU is not raised by the record for the relevant period.  Specifically, the evidence of record before May 26, 2010 fails to show that the Veteran was unemployable due to PTSD.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Rice, supra.

An extraschedular rating need not be considered before May 26, 2010.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD was inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD before May 26, 2010 with the established criteria found in the rating schedule for psychiatric disorders shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the time period in question.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Effective May 26, 2010

On VA examination in May 2010, the  examiner indicated that the Veteran reported that he had not received treatment for PTSD since his last appointment at a VA PTSD clinic in January 2006.  The Veteran indicated that he had a few veteran friends but that he was otherwise socially isolated.  He watched television and did little else.  He denied suicide attempts or violent behavior.  The Veteran was disheveled and displayed psychomotor restlessness.  He was suspicious, irritable, and guarded.  His mood was anxious, depressed, and dysphoric.  There were panic attacks several times a week.  The Veteran denied legal problems as well as violent behavior.  There was adequate impulse control.  The Veteran was oriented to person, place, and time and denied both suicidal and homicidal ideation.   Regarding thought processes, there was a paucity of ideas.  The Veteran was preoccupied with one or two topics.  There was paranoid ideation and paranoid delusions were preset.  There were persistent auditory hallucinations.  However, the Veteran understood the outcome of behavior.  During the interview, the Veteran displayed some odd behavior.  Specifically, he visually checked the room before entering.  He requested that bright lights be turned on.  He sat in the corner of the room opposite the interviewer, and he was restless and tearful.  Memory was impaired.  The Veteran could interpret proverbs accurately.  The examiner diagnosed chronic PTSD, depressive disorder not otherwise specified, and cocaine and cannabis abuse by history.  A GAF score of 40 was assessed due to major impairment in family relations, mood, social functioning, and unemployment.

After a full review of the record, the Board concludes that a rating in excess of 70 on or after May 26, 2010 is not warranted.  As indicated above, the May 2010 VA examination report indicates that the Veteran had not received treatment for PTSD since January 2006.  The pertinent findings shown at that time of the May 2010 VA examination indicated some neglect of hygiene has been shown as well as some delusions and hallucinations, the Veteran was not disoriented.  He did not have memory loss that prevented him from remembering the names of close relatives, his own, name, or other such basic information.  There is no indication that he could not perform the activities of daily living.  As well, his behavior, although somewhat bizarre, was not characterized as grossly inappropriate.  As well, the Veteran's thought processes were fairly normal.  Indeed, he could interpret proverbs correctly.  He could predict the consequences of behavior, and he possessed appropriate impulse control.  Furthermore, there has been no indication that the Veteran is a threat to himself or others.  He had no legal problems, and was not violent.  As apparent from the foregoing, the criteria necessary for a 100 percent evaluation for PTSD are not met, and a 100 percent rating, therefore, is denied effective May 26, 2010.  38 C.F.R. § 4.130, Diagnostic Code 9411; Fenderson, supra.

There is no need to discuss the applicability of a TDIU because TDIU is in effect for the entirety of the period following May 26, 2010.  See Rice, supra.  

An extraschedular rating need not be considered effective May 26, 2010.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD was inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD as of May 26, 2010 with the established criteria found in the rating schedule for psychiatric disorders shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the time period in question.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

An evaluation in excess of 50 percent for service-connected PTSD before May 26, 2010 is denied.

An evaluation in excess of 70 percent for service-connected PTSD is denied on or after May 26, 2010.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


